Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-17, 21, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009013064 see claims 1-19 in view of USP 8758862 see  abstract and col. 7 lines 38-49 . 

With regard to claims 1, 12, 21, and 29 which are directed to a process for the preparation of a ketone-aldehyde modified resin, comprising the steps of: reacting unsaturated polyester-forming and/or unsaturated alkyd resin-forming monomer components with a ketone-aldehyde resin, to obtain the ketone-aldehyde modified resin, a ketone-aldehyde modified resin, and a coating composition and article made therefrom. 
WO 2009013064 discloses a coating material composition comprising: (A) 0.1-80 wt.% of a polyester, containing an acid component made of (a) 10-100 mol.% of at least one alpha, beta -unsaturated dicarboxylic acid, e.g. fumaric acid, and (b) 0-90 mol.% of at least e.g. an aliphatic, aromatic di- and/or polyfunctional carboxylic acid, such as isophthalic acid, and an alcohol component made of (c) 5-100 mol.% of dicidol mixture and (d) 0-95 mol.% of at least one di- and/or polyfunctional alcohol, such as ethylene
glycol et al., and (B) 99.9-20 wt.% of at least a further binding agent, (C) 0-80 wt.% of at least an auxiliary material and/or additive and (D) 0-70 wt.% of at least a colorant and/or filler. The preparation of the coating material composition comprises mixing the components(A), (B), (C) and (D) at 20-80°C. In claim 19, the reference states that the binder is selected from the group of polyurethanes, polyacrylates, polyethers, saturated and / or unsaturated polyesters, ….alkyd resins, and ketone-aldehyde resins.  WO 2009013064 also discloses the articles such as wood and metal coated with the coating material composition as shown in claims 24-29.
The reference appears to disclose the same invention as that which is claimed by applicants except for explicit wording that the resin is “modified”. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the product has in fact been modified and the modification would naturally flow therefrom.   Additionally, with regard to claims 21 and 29 in particular, note that claim 21 is product-by-process and thus the claim is not limited to the manipulations of the recited steps of claim 1, only the structure of the implied by the steps.  
With regard to claim 2, directed to the process according to claim 1, wherein based on the total weight of the monomer components and the ketone-aldehyde resin, the ketone-aldehyde resin is present in an amount of from 1 wt.% to 99_wt.%.
 In addition to the discussion in claim 1 above, the reactants employed appear to overlap in the amount disclosed in the reference as noted in paragraph, Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ particular amounts as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claim 3, directed to the process according to claim 1, further comprising the step of providing the ketone-aldehyde resin as the products of the reaction of cyclohexanone or derivations thereof with aldehydes. Note discussion for claim 1 above. Additionally, with regard to the specific use of  a cyclohexanone or derivation thereof, note, in related art USP 8758862 in col. 7 lines 38-49, the use of cyclopentanone and cyclohexanone in a similar reaction process.  Thus, without a clear method for the process applicants are intending other than a ketone-aldehyde resin with an unsaturated polyester “forming”,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the cycloalkyl ketone since both references are directed to the preparation of coating compositions using an aldehyde-ketone resin with an unsaturated alkyl resin and the secondary reference clearly states that the ketone and aldehyde resin may be a product of cyclohexane or cyclopentanone. One would have been motivated to employ particular cycloalkanone moiety as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 

With regard to claim 4, directed to the process according to claim 3, wherein the cyclohexanone or derivations thereof is selected from the group of 4-tert-amylcyclohexanone, 2-sec- butylcyclohexanone, 2-tert-butylcyclohexanone, 4-tert-butylcyclohexanone, 2- methylcyclohexanone, 3,3,5-trimethylcyclohexanone, cyclohexanone and any mixture thereof, and the aldehydes are selected from the group of formaldehyde, paraformaldehyde, acetaldehyde, n-butyraldehyde, iso-butyraldehyde, dodecanal, benzaldehyde and any mixture thereof. 
Note the discussion in claims 1 and 3 above, particularly with regard to formaldehyde in the primary reference.

With regard to claim 10, directed to the process according to claim 1, wherein the ketone-aldehyde resin has a hydroxyl value not higher than 300 mgKOH/g resin.
Note claims 10 and 11 in WO 2009013064 fall within or overlap the range as claimed by applicants. 

With regard to claim 11, directed to the process according to claim 1, wherein the ketone-aldehyde resin has a softening point of about 80 to 130°C.
In addition to the discussion in claim 1 above, any properties or characteristics inherent in the prior art, e.g. softening point, although unobserved or detected by the reference, would still render obvious since the reactants and products appear to be the same as that of the claimed invention. Note In re Swinehart, 169 USPQ 226. "It is elementary that the mere recitation of a newly discovered...property, inherently possessed by things in the prior art, does not cause claim drawn to those things to distinguish over the prior art". 

With regard to claim 13, directed to the ketone-aldehyde modified resin according to claim 12, wherein the ketone-aldehyde moieties are derived from the product of reacting one or more cyclohexanone or derivations thereof with one or more aldehydes. 
Note discussion for claim 12 above. 

With regard to claim 14, directed to the ketone-aldehyde modified resin according to claim 13, wherein the cyclohexanone or derivations thereof is selected from the group consisting of 4-tert- butylcyclohexanone, 2- methylcyclohexanone, 3,3,5-trimethylcyclohexanone, cyclohexanone and any mixture thereof, and
the aldehydes are selected from the group of formaldehyde, paraformaldehyde, acetaldehyde, n-butyraldehyde, iso-butyraldehyde, dodecanal, benzaldehyde and any mixture thereof. 
Note the discussion for claim 12 above, particularly with regard to formaldehyde in the primary reference.


With regard to claim 30, wherein the substrate is metal, and further wherein the coating has film thickness of about 53 um and pendulum hardness of 13.
Note abstract and claim 27 of WO 2009013064 discloses the formation of a film using the coating composition of the reference. The film’s thickness and hardness would be a matter of design choice and obvious to the skilled artisan. 

In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.


35 USC 112, Second Paragraph

     Claims 1-11 and 21 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

   Applicants claim 1 contains no substantive reaction process steps other than “reacting”.  However, there is no indication of how the two moieties are reactant and under what process conditions. Note further that a process should at least recite a positive, active step and any process parameters necessitated by the specification so that the claim will "clearly set out and circumscribe a particular area with a reasonable degree of precision and particularity, In re Moore, 169 USPQ 236, and make it clear what subject matter the claim encompasses, as well as make clear the subject matter from others would be precluded. In re Hammack 166 USPQ 204. 

Claim Objections
Claims 5, 6, 7, 8, 9 ,15, and 16 are objected to as being dependent upon a rejected base claim, but may be allowable if:
1) after a further search,
2) rewritten in independent form including all of the limitations of the base claim
and any intervening claims and
3) having corrected all 112 issues as set forth above.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765